     Case 1:20-cv-01410-MLB-WEJ Document 46 Filed 10/06/20 Page 1 of 2




                                     67$.650.3733


                                                                          th




                                    L Brown
United States District Court Northern District of Georgia, Atlanta Division
75 Ted Turner Drive SW




                                                             •y A^A^^/y




                             that I plan on taking leave to attend to
business matters and will not be available from November 2"
                                     above-referenced case not be




                          Franklin



Stockbridge, GA 30281
                          Case 1:20-cv-01410-MLB-WEJ Document 46 Filed 10/06/20 Page 2 of 2
                                                                                                               IS

30281                                                                                                                 :^--SS

                                                                                                                ^..




                                                                                         eo^ss,8^Bn-s-n




                                                                                              •fauw^-"iF~-i
                                                                                              '••^-SQV;^ ((}




                                                       O^ccvr
                     •Q
        '&

                                                                                          ^

                                                          H^^
             tli "^?. ^,
             £.:s'



                           ^
